DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a CON of 15/003,323 filed on 01/21/2016, which is now Abandoned, which is a CON of 13/374,669 filed on 01/06/2012, which is now Abandoned is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dunstan Barnes on 06/02/2022.

The application has been amended as follows: 
In claim 24, page 4, line 15, replaced “the umbilical” with “an umbilical”.
In claims 26, 27, 32, 32, 33, 39, 40 and 41, line 1, replaced “claim 22” with “claim 24”.
In claims 29 and 30, line 2, replaced “an umbilicus after an abdominal” with “the umbilicus after the abdominal”.
Allowable Subject Matter
Claims 22-41 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 22, the prior art fails to disclose, in combination with other limitations of the claim, a method of post-operative care comprising inserting an umbilical splint into an umbilicus after an abdominal operation, retain the umbilical splint within the umbilicus using a retaining section of the insertion portion, apply pressure to the umbilicus using a bulbous section of the insertion portion to shape the umbilicus, maintain the umbilical splint within the umbilicus until the umbilicus has healed from the operation.
The prior art US 2010/0121291 to Davies et al. disclose a stoma closure, US 2009/0275795 to Martino et al. discloses continent ostomy system, US 2006/0058576 to Davies et al. discloses stoma plug.  The prior art US 7,21,059 to Takashima discloses hemorrhoid treatment device comprises a plug type device for inserting into a rectum, US D520,137 to Melendez et al. discloses cryotherapeutic hemorrhoid pain relief device.  US 2009/0138015 to Conner et al. discloses spinal implants and methods  These prior arts disclose the structure similar to the device in the instant applicant, however, these prior arts fail to disclose the method of inserting the splint into the umbilicus to shape the umbilicus after the operation as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771